UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7797



JAMES KISER HAZEL, JR.; CHEMEL CARL WILSON;
CHARLES MASON, JR.; ROGER S. LEGETTE; WILLIE
J. THOMPSON; ADI SUPREME GOD ALLAH; STEFEN
EMIRA HARRIS; CARLOS JONES; EL SHADDAI MASADA;
TYLER MATTRESS; ANTONIO ABNATHEY; ALONZO
HARVIN,    collectively,     the     Rastafari
Congregation,

                                          Plaintiffs - Appellants,

          and


JOHNNY MORGAN,

                                                         Plaintiff,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; GARY
MAYNARD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.    Henry M. Herlong, Jr., District
Judge. (CA-01-2739-4-20BF)


Submitted:   February 27, 2002            Decided:   April 23, 2002


Before WILKINS and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


James Kiser Hazel, Jr., Chemel Carl Wilson, Charles Mason, Jr.,
Roger S. Legette, Willie J. Thompson, Adi Supreme God Allah, Stefen
Emira Harris, Carlos Jones, El Shaddai Masada, Tyler Mattress,
Antonio Abnathey, Alonzo Harvin, Appellants Pro Se.       Terry B.
Millar, TERRY B. MILLAR, L.L.C., Rock Hill, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellants appeal the district court’s order denying their

motion for appointment of counsel.    We dismiss the appeal for lack

of jurisdiction because the order is not appealable.     This court

may exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949).       The order here appealed is

neither a final order nor an appealable interlocutory or collateral

order.   Miller v. Simmons, 814 F.2d 962, 964-65 (4th Cir. 1987).

     We deny as moot Appellants’ motion to expedite the appeal and

dismiss the appeal as interlocutory.*       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.




                                                          DISMISSED




     *
       In addition, we lack jurisdiction to entertain a pleading
recently filed by Hazel that relates to the district court’s denial
of a Rule 60(b) motion in an apparently unrelated habeas
proceeding. Hazel asks this Court to restore his appellate rights,
send him a copy of the magistrate judge’s report, and reassign his
case.   Because the decision challenged by Hazel was denied on
May 2, 2001, we have no authority to consider Hazel’s individual
request for relief.


                                  3